Citation Nr: 1809452	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-15 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a back condition.

2.  Entitlement to service connection for a back condition.


REPRESENTATION

Veteran represented by: Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from September 1977 to May 1988 and in the United States Army National Guard from June 1989 to July 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of service connection for a lower back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Evidence received since the December 2006 rating decision is new and relates to an unsubstantiated fact in the previously denied claim raises a reasonable possibility of substantiating the claim for service connection for a lower back condition.


CONCLUSION OF LAW

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a lower back condition.  38 U.S.C.A. § 5108, (West 2014); 38 C.F.R. § 3.156 (2016).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the Veteran has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  In this regard, if the Veteran files a timely notice of disagreement with the decision and the AOJ issues a Statement of the Case, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed.Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  Id.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In July 1989, the Atlanta RO denied entitlement to service connection for a lower back condition because there was no objective evidence that the Veteran's back condition was incurred in service.  The Veteran did not appeal and the decision became final in July 1990.  38 U.S.C.A. § 7105 (West 2014).  In a December 2006 rating decision, the RO denied reopening of this claim because no new and material evidence had been submitted.  The Veteran did not appeal and this rating decision became final in December 2007.  38 U.S.C.A. § 7105 (West 2014).  The Veteran filed to reopen his claim for service connection for a lower back condition in September 2011.  In a February 2012 rating decision, the RO denied reopening of this claim because no new and material evidence had been submitted.  

The evidence associated with the file prior to December 2006 included: Medical records pertaining to unrelated health issues, the Veteran's DD 214, birth certificates, marriage certificates, medical treatment records for the Veteran's back from the Tuskegee VA Medical Clinic (VAMC), service treatment records (STRs) from the Veteran's time in the Army National Guard that showed he was seen for lower back pain, a list of the Veteran's medications, and several statements from the Veteran regarding his lower back pain and how he fell out of a truck while in service, which caused his back condition.  On several occasions, the Veteran discussed how his back pain prevented him from doing normal activities, such as bending, getting out of bed.  (See September 2005 statement, September 2005 statement, November 2005 statements).  

Since the final disallowance of the claim for service connection for a low back condition, evidence that has become associated with the file includes: treatment records for unrelated medical conditions, treatment records from the Augusta VAMC, VA examinations for unrelated medical conditions, medication lists, medical treatment records for the Veteran's back condition from the Columbus CBC, several VA examinations for unrelated medical conditions, statements from the Veteran regarding his lower back pain which affected his buttocks and lower limbs.  In these statements, the Veteran stated he had difficulty doing daily activities, such as bending and dressing and that he had difficulty sleeping.  The Veteran also stated during service, he carried a rucksack, dug foxholes, and jumped in and out of trucks, which took their toll on his back (See March 2012 statement, September 2012 statement, February 2013 statement, December 2013 statement, April 2014 statement, May 2014, statement, June 2014 statement), STRs, treatment records for the Veteran's back from the August VAMC, and treatment records from the Tuskegee VAMC.  

The medical treatment records and examinations are new evidence as they were not of record at the time of the prior denial and are not redundant or cumulative of evidence previously submitted.  However, while this evidence is new, the evidence is not material because it does not relate to the unestablished fact necessary to substantiate the claim that the Veteran's lower back condition was incurred during his active duty service and does not address the basis for the prior denial.  

The statements by the Veteran since the previous final denial mostly reiterate the Veteran's previous contentions about his back symptoms and are therefore not new evidence.  However, in his February 2016 statement, the Veteran contended that carrying a rucksack of sixty or more pounds while in service may also have caused his back condition.  The Veteran also submitted a statement in April 2012 that said carrying his rucksack and digging foxholes while in service were what caused his back condition.  These statements are new in that they were not of record at the time of the previous final denial and they are material as they pertain to whether the Veteran's back condition was caused in service.  Therefore, because this evidence is both new and material, the Veteran's claim for entitlement to service connection for a lower back condition is reopened.  

ORDER

New and material evidence having been received, the application to reopen the previously denied claim of entitlement to service connection for a back condition is granted.

REMAND

The Veteran has a current lower back condition and he continues to seek treatment for his condition.  In statements over the years, the Veteran has reported that his lower back condition was incurred in service by jumping from trucks, carrying a rucksack weighing sixty pound or more, and digging foxholes.  

In light of the Veteran's current diagnosis of a lower back condition and the lay evidence of symptoms reported by the Veteran, the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of the his lower back condition.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to submit any other evidence he has regarding his lower back condition symptoms in service, or after service.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his currently diagnosed back condition.  The claims file must be reviewed by the examiner and the report should note that review.

Based on the examination results and a review of the record, the examiner should opine on the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's back condition was incurred during active duty service.  

(b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's back condition was aggravated by active duty service.  

(c) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's back condition is proximately due to any of his other service-connected disabilities.

The examiner should provide a complete rationale for any opinion provided.

If the examiner finds the Veteran does not have a currently diagnosed lower back condition, s/he should note that in the examination and offer a rationale as to why.

3.  After #1 and #2 have been completed, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


John J. Crowley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


